internal_revenue_service department of the rbsq significant index no sec_29 op 60-t washington dc contact person telephone’ number in reference to date apr dear sir or madam this is in response to m's request for a ruling that it is a qualified_state_tuition_program operating as a savings program exempt from federal_income_tax under sec_529 of the internal_revenue_code hereafter code m was established pursuant to authorizing legislation enacted by the n state legislature the authorizing legislation indicates the following legislative intent in establishing the program the legislature intends to establish the family college savings program in recognition that the general welfare and well being of the state of n are directiy related to the educational levels and skilis of its citizens therefore a vital and valid public purpose of the state of n is served in establishment and implementation of the program that will encourage and make possible the attainment of an accessible affordable postsecondary education by the greatest number of citizens through a savings program the legislature further intends that the n commission for postsecondary education may achieve this purpose most effectively through a public-private partnership using selected financial institutions to serve as depositories for individual family college savings accounts the authorizing legislation provides that m will have an oversight committee established in the n commission for postsecondary education the oversight committee is composed of the following members the director of n's department of insurance or the director's designee the director of n's department of banking or the director's designee n's state treasurer or the treasurer's designee the director of n's securities division of n's corporation commission or the director's designee the president of n's board_of regents or the president's designee the executive director of n's board_of directors for community colleges or the executive director's designee the chairperson of n's board for private postsecondary education or the chairperson's designee three members from the general_public appointed by n's govemor each of whom possesses knowledge skill and experience in accounting risk management or investment management or as an actuary the authorizing legislation provides that the oversight committee will have the authority to recommend financial institutions for approval by the commission for postsecondary education to act as depositories and program managers of family college savings accounts the authorizing legislation also provides that the oversight committee will have the authority to submit proposed rules to the commission for postsecondary education to assist in the implementation and administration of the program the authorizing iegislation provides that the commission for postsecondary education will have the powers necessary to carry out and effectuate the purposes and objectives of the college savings program under the authorizing legislation the commission for postsecondary education will have the following powers develop and implement the program in a manner consistent with the authorizing legislation through the adoption of rules guidelines and procedures retain professional services if necessary including accountants auditors consultants and other experts seek rulings and other guidance from the united_states department of the treasury and the internal_revenue_service relating to the program make changes to the program required for the participants in the program to obtain the federal_income_tax benefits or treatment provided by sec_529 of the internal_revenue_code_of_1986 interpret in rules policies guidelines and procedures the provisions of the authorizing legisiation in light of its purpose and objectives charge impose and collect administrative fees and service charges in connection with any agreement contract or transaction relating to the program select the financial_institution or institutions to act as the depository and manager of the program in accordance with the authorizing legislation m's sole activity is the administration of the n sponsored college savings program m will contract with independent financial institutions to receive contributions and to administer the program the independent financial institutions will provide account owners with initial investment options and invest the contributions made by account owners m's program rules provide that financial institutions shall not permit any account owner or designated_beneficiary to change investment options after an account is opened m has contracted with two financial institutions a bank and an investment_company the bank will provide account owners with the option of investing in certificates of deposit the investment_company will offer account owners a choice of mutual funds the approach of the investment_company is to assure that all families _who invest have the opportunity to eam returns at a risk level with which they are comfortable and which will offer the opportunity to adequately educate their children regardless of the time remaining until college this is achieved by an account owner completing the application and designating at the time the account is opened which s aa mutual_fund s are to be selected the account owner will be able to choose from four mutual funds reflecting different risk levels the application includes a risk tolerance section that is designed to assist the account owner in selecting the appropriate mutual funds s based on the amount of risk he or she is comfortable with and the number of years before the funds are necessary to pay for educational expenses as the designated_beneficiary gets closer to the time that funds will be needed to pay qualified_higher_education_expenses these risk and return requirements may change to accommodate that change the application also allows the account owner to designate up to two time frames based on the age of the designated_beneficiary to convert the account to a different fund with a lower risk tolerance the account owner will make the selection at the time the account is opened and neither the account owner nor the designated_beneficiary will have the ability to subsequently select a different conversion time frame the authorizing legislation provides for the operation of a college savings program for the payment of tuition fees books supplies room and board and equipment required for enrollment or attendance of a designated_beneficiary at an eligible_educational_institution under the program rules the term eligible_educational_institution has the same meaning as in sec_529 of the code account owners are required to complete an application in order to participate in the college savings program and provide benefits for designated beneficiaries the authorizing legislation provides that account owners are required to complete an application containing the following information the name address and social_security_number or employer_identification_number of the contributor the name address and social_security_number of the account owner if the account owner is not the contributor the name address and social_security_number of the designated_beneficiary the authorizing legislation provides that account owners must also pay a one- time application fee established by the commission for postsecondary education and make a minimum initial contribution to the account the authorizing legislation also provides that contributions to an account must be made in cash the authorizing legislation further provides that neither an account owner nor a designated_beneficiary may use an interest in a college savings account as security for a loan designated beneficiaries are not required to be members of the family of the account owner or to be residents of n substitute beneficiaries must be members of the family as defined in sec_529 of the code of the former designated_beneficiary the authorizing legislation and m’s program rules provide that participating financial institutions will maintain a separate_account for each designated_beneficiary and provide quarterly reports showing all activity during the quarter including the beginning balance interest dividends or earnings on the account distributions from the account and the ending balance of the account m's program rules also state that there is no limit on the number of accounts that may be opened for one beneficiary by different account owners however m's program rules provide that contributions may not be made to any account in m’s program for a designated_beneficiary if the aggregate balance of all accounts for that designated_beneficiary exceeds the lesser_of the product rounded down to the nearest multiple of dollar_figure of and the average one year's undergraduate tuition fees room and board at independent four year educational institutions as measured and last published by the college board's independent college index or the cost in current dollars of qualified_higher_education_expenses the account owner reasonably anticipates the designated_beneficiary will incur m will maintain a database using designated beneficiaries’ social_security numbers to aggregate multiple accounts for the same beneficiary and to ensure that additional contributions are not made on behalf of a beneficiary once the account balance limit is reached except as provided below m’s program rules require that distributions which are not used to pay qualified_higher_education_expenses as defined in sec_529 of the code of the designated_beneficiary are subject_to a penalty equal to ten percent of that portion of the distribution that constitutes earnings m's program rules provide that distributions based on the death or disability of the designated_beneficiary or receipt by the designated_beneficiary of a scholarship may be made without a penalty if written third party substantiation is provided in the case of a scholarship the distribution may not exceed the amount of the scholarship m's program rules provide that a distribution will be treated as used to pay qualified_higher_education_expenses of the designated_beneficiary if the distribution is paid directly to the eligible_educational_institution or the distribution is made in the form of a check payable to both the designated_beneficiary and the eligible_educational_institution a distribution may also be made without imposition of a penalty as a reimbursement of qualified_higher_education_expenses of the designated_beneficiary if the account owner provides written third party substantiation showing qualified_higher_education_expenses that the designated_beneficiary has already paid m's program rules provide that if an account owner certifies that a distribution for qualified higher educational expenses is needed but does not provide the required substantiation to show that the distribution is a reimbursement of qualified_higher_education_expenses paid prior to the time the certification is made the distribution is limited so that the balance remaining in the account is sufficient to pay the ten percent of earnings penalty if the required substantiation that the distribution was actually expended for qualified higher educational expenses is not provided within days the penalty is imposed and is withdrawn from the account m’s program rules provide that before treating any distribution as made for qualified_higher_education_expenses based on substantiation provided the financial_institution maintaining the account shall review the substantiation to confirm that substantiation is provided for the amount of a distribution that the account owner or the designated_beneficiary asserts is a qualified_distribution that the substantiation complies with the program rules and in the case of a distribution to pay qualified_higher_education_expenses that the substantiated expenditures are of a nature and in amounts that can be treated as qualified_higher_education_expenses the financial_institution may seek additional information from the account owner the designated_beneficiary or the higher educational_institution before approving or rejecting substantiation and the financial_institution may seek guidance from staff of the commission for postsecondary education the program rules provide procedures for the account owner to appeal an initial determination that the substantiation provided is inadequate m’s program rules state that if a qualified_distribution is made from an account in any calendar_year then within days after the end of such year and within days after the end of the following year any designated_beneficiary or account owner who receives a partial or total refund from the eligible_educational_institution shall provide to the financial_institution a signed statement identifying the amount of the refund in addition the designated_beneficiary or account owner shall provide an explanation as to what portion if any of the refund is allocable to a qualified_distribution if all ora portion of a refund is allocable to a qualified_distribution the designated_beneficiary or the account owner may provide the financial_institution with written third party substantiation of qualified_higher_education_expenses of the designated_beneficiary for which the refund was used or substantiation that the refund was made by reason of a scholarship received by the designated_beneficiary or the death or disability of the designated_beneficiary to the extent that a refund was not used to pay qualified_higher_education_expenses or made on account of a scholarship or the death or disability of the designated_beneficiary the refund will be considered a nonqualifying distribution subject_to the ten- percent of earnings penalty the program shall withdraw the penalty from the account in a manner consistent with the final regulations under sec_529 of the code if sufficient funds are not available in the account the program will prepare a bill for the penalty amount and attempt to collect this amount from the account owner or the designated_beneficiary as applicable m's distribution form will inform designated beneficiaries and account owners of their obligation to report any refunds received from eligible educational institutions sec_529 of the code provides for the exemption from federal_income_tax of qualified_state tuition_programs sec_529 of the code provides that the term ‘qualified state tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof- a under which a person- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver or payment of qualified_higher_education_expenses of the beneficiary or ii may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other requirements of this subsection sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program uniess it provides that purchases or contributions may only be made in cash sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it imposes a more than de_minimis penalty on any refund of earnings from the account which are not- a used for qualified_higher_education_expenses of the designated_beneficiary b made on account of the death or disability of the designated_beneficiary or c made on account of scholarship or allowance or payment described in sec_135 or c received by the designated_beneficiary to the extent the amount of the refund does not exceed the amount of the scholarship allowance or payment sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that any contributor to or designated_beneficiary under such program may not directly or indirectly direct the investment of any contributions to the program or any earnings thereon sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program if it allows any interest in the program or any portion thereof to be used as security for a loan sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides adequate safeguards to prevent contributions on behalf of a designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary m was established pursuant to authorizing legislation passed by n's state legislature which authorized the establishment of a college savings program m will be governed by an oversight committee established in the n commission for postsecondary education the oversight committee will include the following individuals or their designees n's state treasurer n's director of the department of insurance n's director of the department of banking n's director of the securities division of n's corporation commission the president of n's board_of regents the executive director of the state board_of directors for community colleges and the chairperson of n's board for private postsecondary education in addition the oversight committee will include three members of the general_public with skill and experience in accounting risk management or investment management or as an actuary these members from n's public and educational sectors demonstrate n's active involvement in the administration and management of m m will provide for the operation of a savings program as described in sec_529 of the code for the purpose of meeting the qualified_higher_education_expenses as defined in sec_529 e of the code of designated beneficiaries within the meaning of sec_529 of the code m was established pursuant to legislation enacted by n n has established that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of the program m’s program rules provide that contributions to the program can only be made in cash as required by sec_529 of the code pursuant to the authorizing legislation the commission for postsecondary education will have the power to establish rules and regulations governing the operation of the program including the administration management promotion and marketing of the savings program to maintain the tuition savings program in compliance with the internal_revenue_service standards for qualified_state tuition_programs to establish application procedures and fees for participation in the savings program and withdrawals from the savings program within the scope of sec_529 of the code m will administer the program in a manner that verifies distributions and imposes and collects penalties fa distribution from any account is not used exclusively for qualified_higher_education_expenses of the designated_beneficiary the amount of the distribution will be reduced by a penalty equal to ten percent of the earnings portion of the distribution m’s program rules implement practices and procedures to identify whether a distribution is subject_to a penalty and to collect any penalty that is due in the case of any distribution other than a distribution used exclusively for the payment of qualified_higher_education_expenses or made on account of the death or disability of the designated_beneficiary or the receipt by the designated_beneficiary of a scholarship in an amount that is not less than the amount of the distribution the amount of the distribution will be reduced by a penalty equal to ten percent of the earings portion of the distribution the amount of the penalty is sufficient to discourage individuals who do not intend to save for higher education expenses from investing in an account with m in order to obtain deferral of income for federal_income_tax purposes m will implement as part of its normal operations a procedure to collect the penaity amount where the account owner or the designated_beneficiary has received a refund from an eligible_educational_institution unless the account owner or the designated_beneficiary provides substantiation that the refund has been used to pay other qualified_higher_education_expenses of the designated_beneficiary or was made on account of death disability or receipt of a scholarship therefore m will impose more than a de_minimis penalty on refunds of earnings as described in sec_529 of the code m will maintain a separate_account for each designated_beneficiary and will provide reports at least annually showing account activity for the relevant period pursuant to sec_529 of the code the reports will include all account activity including the beginning and ending balances interest dividends or earnings and distributions m's program rules provide that account owners and designated beneficiaries will not have the power to directly or indirectly direct the investment of earnings or contributions to the program pursuant to sec_529 of the code at the time of opening an account account owners have the option of selecting from among different investment options such as certificates of deposit and mutual funds having different risk levels depending on their initial investment selection account owners may have the option during the initial application process to designate up to two other mutual funds having a lower risk than the initial investment selection to which the account will be automatically transferred in specified future years the automatic transfer will be limited to two occasions or time frames generally based on the age of the designated_beneficiary after an account is established neither the account owner nor the designated_beneficiary may change the investment selections or the timing of the automatic transfers the ability to select at the time of opening an account from among various investment options offered by the program and to specify subsequent automatic transfers does not constitute the power to directly or indirectly direct investments as described in sec_529 the authorizing legislation does not permit the account owners and designated beneficiaries to use any interest in the account as security for a loan pursuant to sec_529 of the code m's program rules will limit the total contributions for each designated_beneficiary by providing that contributions may not be made to any account for a designated_beneficiary if the aggregate balance of all accounts for that designated_beneficiary exceeds the lesser_of seven times the average undergraduate tuition fees and room and board at independent four year educational institutions or the cost in current dollar of the designated beneficiary's reasonably anticipated qualified_higher_education_expenses m will maintain records to ensure that the amounts paid or contributed on behalf of each designated_beneficiary are not in excess of the funds required to meet the qualified_higher_education_expenses of the designated_beneficiary in accordance with sec_529 of the code based on the above we rule that m meets the requirements for exemption from federal_income_tax as a qualified_state_tuition_program described in sec_529 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein because this letter could help resolve any future questions about m’s exempt status please keep a copy of this ruling in the organization's permanent records sincerely yours steven d arkin director exempt_organizations rulings and agreements
